DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, the claimed invention is unclear on “b1) determining an aligned…by comparing said point…with the global cumulated tridimensional map of the environment…” because there is no technical operation to identify how the comparison is performed for the data points to recognize to determine the aligned point cloud frame.
 	With respect to claims 11 and 15, the claimed invention are unclear. The claims having the same problem occurred in the claim 1 above.   
 	Dependent claims 2-10, 12-14 and 16-20 are rejected based on the rejection of the base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al (US 20140005933). The examiner takes official notice to any merely difference languages between the claimed invention and the reference are in view of ordinary skill and customary meaning in the art to perform the functions that claimed which indicated in the parenthesis. Further anticipated the performance with unclear operation as indicated in the 35 U.SC. 112 above.
 	With respect to claim 1, Fong et al teach a method (figure 8) for dynamically generating and updating a global tridimensional map of an environment (e.g. par 0040, map may be rendered in three dimensions if the sensor data and corresponding grids include elevational information associated with par 0039, parameter map to be continually updated) surrounding at least one moving vehicle, in which a plurality of N tridimensional sensors (3DS1, . . . , 3DSN) is mounted on said at least one moving vehicle and communicates with at least one central processing unit (e.g. par 0022, one or more sensors, central processing unit 130), wherein:
 a) each sensor of the plurality of N tridimensional sensors generates a continuous stream of point cloud frames (e.g. par 0024, the set of sensors includes range finders, including laser, associated with par 0040, the occupancy map or other parameter map may be rendered in three dimensional information if the sensor data and corresponding grids include elevational information, the 3D laser generates point cloud frames), in parallel and asynchronously with the other sensors of the plurality of tridimensional 
 b) said central processing unit continuously receives the plurality of N continuous streams from the N tridimensional sensors, stores said plurality of streams in a memory  e.g. par 0022, databases for storing relevant data) and, for each newly received point cloud frame of each stream of said plurality of streams, generates or updates a global cumulated tridimensional map of the environment of said at least one vehicle (e.g. par 0025, generate maps associated with par 0033, the parameter data would generally grow linearly in time as the robot continues to collect measurements, such as continuous stream of data is acquired) by b1) determining an aligned point cloud frame in a global coordinate system (e.g. par 0030, global reference frame…Cartesian) of the environment of said at least one vehicle by comparing said point cloud frame with the global cumulated tridimensional map of the environment (e.g. figures 5B, 6B associated with pars 0026 and 0039, the map is updated if a level of uncertainty between stored and actual data is below a threshold, the update of the map implies an alignment of the new detected points with stored ones), and b2) updating said global cumulated tridimensional map by merging said aligned point cloud frame with said global cumulated tridimensional map (e.g. par 0039, new sensor data added…to a prior grid…In doing so, the mapping module effectively updates existing grids with new information without creating new anchor nodes or grids, where anchor nodes are reference points in the grid).

 	With respect to claims 2-3, Fong et al teach wherein the global cumulated tridimensional map comprises at least one global coordinate system and at least one associated sub-area comprising a plurality of data points in said global coordinate system, wherein said step b1) of determining an aligned point cloud frame (e.g. par 0030) comprises: b1-1) trying to align said point cloud frame so that at least a portion of the aligned point cloud frame matches at least a portion of said at least one sub-area of the global cumulated tridimensional map, by comparing said point cloud frame with each sub-area of the global cumulated tridimensional map of the environment (e.g. figures 5B, 6B associated with pars 0026 and 0039), and wherein said step b2) of updating said global cumulated tridimensional map of environment comprises: b2-1) if said point cloud frame can be aligned with at least one sub-area of the global cumulated tridimensional map of the environment, merging the aligned point cloud frame if with said at least one sub-area of the global cumulated tridimensional map, b2-2) if said point cloud frame cannot be aligned with at least one sub-area of the global cumulated tridimensional map of the environment, generating an additional global coordinate system and an associated additional sub-area of the global cumulated tridimensional map, said additional sub-area of the global cumulated tridimensional map being separated from the sub-areas previously contained in the global cumulated tridimensional map and comprising said point cloud frame (e.g. pars 0026 associated with pars 0030, 0033 and 0035, where sub-maps or grids such sub-areas are merged or left separated according to a degree of uncertainty), wherein if the global cumulated tridimensional map comprises several sub-areas, step b1-1) of trying to align a point cloud frame further comprises trying to align together, in a multi scan alignment step, said sub areas and said point cloud frame, so that at least a portion of an aligned 
 	With respect to claims 4-5, and 16-17, Fong et al teach wherein the N tridimensional sensors comprises at least one first tridimensional sensor mounted on a first moving vehicle and at least one second tridimensional sensor mounted on a second moving vehicle, and wherein said at least one first tridimensional sensor and said at least one second tridimensional sensor communicates wirelessly with a common central processing unit (22) and wherein the global cumulated tridimensional map comprises a common sub-area representing the environment (E) surrounding the first moving vehicle and the environment surrounding the second moving vehicle (e.g. 0045, fleet of robot that periodically exchange positioning information and parameter maps, the processing unit carrying out the method can be in one of the point cloud frames generated by the two sensors in the two vehicles); wherein the global cumulated tridimensional map comprises a common global coordinate system associated to said common sub-area representing the environment (E) surrounding the first moving vehicles and the environment surrounding the second moving vehicle, in which a point cloud frames generated by the at least one first tridimensional sensor and point cloud frames generated by the at least one second tridimensional sensor are converted (e.g. par 0030-0031, here the conversion from local to global coordinates refers to separate sensors’ acquisitions on the same robot, the same applies when the method is carried out on separate robots and thus with separate sensors).  
 	With respect to claims 6-7, Fong et al teach wherein said step b1) of determining an aligned point cloud frame () for a newly received point cloud frame of a stream of the plurality of N continuous 
 	With respect to claims 8-9, Fong et al teach wherein a first sensor and a second sensor of the plurality of N tridimensional sensors are unsynchronized at least during a period of time, in particular, point cloud frames of the respective streams of the first sensor and the second sensor acquired during said period of time are acquired at differing times (e.g. par 0045, the map ping of the environment by a fleet of robots implies asynchronous acquisition and non-overlapping field of views of the sensors on each robot), wherein a first sensor and a second sensor of the N tridimensional sensors have non-overlapping respective fields of view at least during a period of time, in particular, point cloud frames of the respective streams of the first sensor and the second sensor acquired during said period of time T cover non-overlapping respective local volumes (e.g. par 0045, the map ping of the environment by a fleet of robots implies asynchronous acquisition and non-overlapping field of views of the sensors on each robot). 
 	With respect to clam 12, Fong et al teach an autonomous or semi-autonomous (e.g. par 0027) vehicle  comprising a global tridimensional map generating and updating system according to claim 11, wherein the plurality of N tridimensional sensors of said system is mounted on said vehicle, and the vehicle comprises a vehicle processing unit adapted to receive and store the global cumulated 
 	With respect to claims 13-14, Fong et al teach a convoy (e.g. par 0045) of autonomous or semi-autonomous (e.g. par 0027) vehicle comprising a plurality of autonomous or semi-autonomous vehicles and a global tridimensional map generating and updating system according to claim 11, wherein at least one tridimensional sensor of the plurality of N tridimensional sensors is mounted on each vehicle of the convoy, wherein each vehicle of the convoy comprises a vehicle processing unit adapted to receive and store the global cumulated tridimensional map generated and updated by said system  and to assist or control a driving of the vehicle based at least on said global cumulated tridimensional map (e.g. pars 0027, 0045 convoy of autonomous or semi-autonomous vehicle, associated with pars 0022 associated with  processor 130, pars 0026, 0030-0031 and figures 2A, 2B, each sensor acquires 3D data in a global grid in its own reference system), wherein the vehicle processing unit of each vehicle of the convoy is a central processing unit of the system and is adapted to communicate with each tridimensional sensor of said plurality of sensors to continuously receive the plurality of N continuous streams from the N tridimensional sensors, store said plurality of streams in a memory and update a global cumulated tridimensional map of the environment surrounding the convoy of vehicles (e.g.  e.g. pars 0027, 0045 convoy of autonomous or semi-autonomous vehicle, associated with pars 0022 associated with  processor 130, pars 0026, 0030-0031 and figures 2A, 2B, each sensor acquires 3D data in a global grid in its own reference system).
  	With respect to claims 18-20, Fong et al teach wherein the global cumulated tridimensional map comprises a common global coordinate system associated to said common sub-area representing the environment (E) surrounding the first moving vehicles and the environment surrounding the second .   

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fong et al in view of Agarwal et al (US 8989944).
 	With respect to claim 10, Fong et al teach the features of the claimed invention as recited above, but do not implicit discloses segmenting data points of the point cloud frame to identify and flag data points representative of the environment and data points representative of the vehicle on which the sensor that acquired said point cloud frame is mounted, in particular wherein the aligned point cloud frame is restricted to data points representative of the environment. However, Agarwal et al teach in the same field of area of the sensors of the point cloud frames includes segmenting data for dividing the points representing the environment into point clouds representing individual objects for filtering out background aspects (e.g. column 13, lines 14-29). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fong et al with the teachings of Agarwal et al. The motivation could have made the aligned point cloud frame more accurate for purpose of updating the global cumulated tridimensional map.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Douillard et al (US 20170124781) discloses calibrator for autonomous vehicle operation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865